                                             Case 2:21-cv-06584-PA-PD Document 1 Filed 08/13/21 Page 1 of 23 Page ID #:1




                                              1 Jeffrey A. Koncius, State Bar No. 189803
                                                  koncius@kiesel.law
                                              2 Stephanie M. Taft, State Bar No. 311599
                                                  taft@kiesel.law
                                              3 KIESEL LAW LLP
                                                8648 Wilshire Boulevard
                                              4 Beverly Hills, California 90211-2910
                                                Tel: 310-854-4444
                                              5 Fax: 310-854-0812
                                              6 Attorneys for Plaintiff Bob Ward,
                                                individually and on behalf of all others
                                              7 similarly situated
                                              8
                                                                           UNITED STATES DISTRICT COURT
                                              9
                                                                      CENTRAL DISTRICT OF CALIFORNIA
                                             10
                                             11
                                                BOB WARD, individually and on                  Case No. 2:21-cv-06584
                                             12 behalf of all others similarly situated,
                 Beverly Hills, California
KIESEL LAW LLP




                                                                                               CLASS ACTION
                    Attorneys at Law




                                             13               Plaintiff,
                                             14         v.                                     COMPLAINT FOR:
                                             15 INSTITUTO ESPAÑOL, S.A., a                     (1) VIOLATION OF CALIFORNIA
                                                Corporation doing business as AVENA            UNFAIR COMPETITION LAW (Cal.
                                             16 INSTITUTO ESPAÑOL; MIDWAY
                                                                                               Bus. & Prof. Code § 17200, et seq.)
                                             17 IMPORTING, INC., a Corporation; and
                                                DOES 1-10,
                                             18                                                (2) VIOLATION OF CALIFORNIA
                                                            Defendants.                        FALSE ADVERTISING LAW (Cal.
                                             19                                                Bus. & Prof. Code § 17500, et seq.)
                                             20
                                                                                               (3) VIOLATION OF CALIFORNIA
                                             21                                                CONSUMERS LEGAL REMEDIES
                                             22                                                ACT (Cal. Civ. Code § 1750, et seq.)
                                             23                                                (4) NEGLIGENCE
                                             24
                                             25                                                DEMAND FOR JURY TRIAL
                                             26
                                             27
                                             28

                                                                                           COMPLAINT
                                             Case 2:21-cv-06584-PA-PD Document 1 Filed 08/13/21 Page 2 of 23 Page ID #:2




                                              1         Plaintiff Bob Ward brings this action on behalf of himself and all California
                                              2 residents who purchased an aluminum-containing cosmetic and drug product that is
                                              3 improperly labeled as a “deodorant” roll-on. Plaintiff’s allegations are based upon
                                              4 personal knowledge as to Plaintiff’s own conduct and on information and belief as to
                                              5 all other matters based on an investigation by counsel, such that each allegation has
                                              6 evidentiary support or is likely to have evidentiary support upon further investigation
                                              7 and discovery:
                                              8                                         PARTIES
                                              9         1.    Plaintiff Bob Ward is a resident of Santa Barbara County, State of
                                             10 California. Plaintiff purchased a two-pack of Defendants’ improperly labeled
                                             11 “deodorant” roll-on in Santa Maria, California, in both October and November 2019.
                                             12 Plaintiff purchased the product with two understandings based on the product’s label:
                 Beverly Hills, California
KIESEL LAW LLP
                    Attorneys at Law




                                             13 that it was a deodorant, and would therefore not cause him irritation, and that it was
                                             14 natural. Unfortunately, due to the false representations set forth herein, neither
                                             15 understanding was correct, and Plaintiff did end up developing skin irritation after
                                             16 using the “deodorant.” Despite this skin irritation, however, personal injury damages
                                             17 are not being pursued in this action.
                                             18         2.    Defendant Instituto Español, S.A. (doing business as Avena Instituto
                                             19 Español) (hereinafter “Avena”) is a cosmetic company based in Huelva, Spain. Avena
                                             20 manufactures and markets different types of beauty products including deodorants,
                                             21 creams, lotions, and body oils. The instant action is brought with respect to four of the
                                             22 “deodorants” that contain aluminum chlorohydrate, which are all marketed,
                                             23 manufactured, and sold by Avena throughout the United States and California, both
                                             24 online and in-store (hereinafter “Misbranded Products”).
                                             25         3.    Defendant Midway Importing, Inc. (hereinafter “Midway”) is a
                                             26 corporation based in Houston, Texas, that handles imports, marketing, and
                                             27 distribution, for a variety of Hispanic product brands. Midway promotes itself as a
                                             28 leading Hispanic Health & Beauty Care products distributor for Spanish companies

                                                                                             2
                                                                                        COMPLAINT
                                             Case 2:21-cv-06584-PA-PD Document 1 Filed 08/13/21 Page 3 of 23 Page ID #:3




                                              1 like Avena to help retail their products throughout the United States, with the goal of
                                              2 obtaining “quality results.” See https://www.midwayimporting.com/. Midway’s
                                              3 website reflects the specific products that it markets and distributes, which includes
                                              4 the Misbranded Products that are the subject of this lawsuit. See id.
                                              5         4.    According to Federal Court filings, Avena owns at least 10% stock in
                                              6 Midway.
                                              7         5.     The members of the Class, defined further below, will be comprised of
                                              8 California residents who purchased one or more of the Misbranded Products.
                                              9         6.    Plaintiff is ignorant of the true names and capacities of the Defendants
                                             10 sued herein as DOES 1 through 10, inclusive, and therefore sues such Defendants by
                                             11 fictitious names. Plaintiff will seek leave of Court to amend this Complaint to allege
                                             12 their true names and capacities when they have been ascertained.
                 Beverly Hills, California
KIESEL LAW LLP
                    Attorneys at Law




                                             13         7.    Avena, Midway, and DOES 1-10 are collectively referred to herein as
                                             14 “Defendants.”
                                             15         8.    Plaintiff is informed and believes, and thereon alleges, that each of the
                                             16 fictitiously named Defendants were responsible in some manner for the occurrences
                                             17 herein alleged, and that the losses of Plaintiff and the Class members, as herein
                                             18 alleged, were proximately caused by Defendants’ conduct.
                                             19         9.    Defendants at all times herein alleged were the agents, employees,
                                             20 servants, joint venturers and/or co-conspirators of each of the other remaining
                                             21 Defendants, and that in doing the things herein alleged were acting in the course and
                                             22 scope of such agency, employment, joint venture, and/or conspiracy.
                                             23         10.   At all times herein mentioned, the conduct complained of occurred in
                                             24 California, such that California has a significant interest in protecting the citizens of
                                             25 its own state from the conduct of Defendants.
                                             26                                      BACKGROUND
                                             27         11.   Avena recognizes that health claims drive sales. It actively promotes the
                                             28 “softness, freshness, and hydration” benefits from using its products, as well as the

                                                                                              3
                                                                                         COMPLAINT
                                             Case 2:21-cv-06584-PA-PD Document 1 Filed 08/13/21 Page 4 of 23 Page ID #:4




                                              1 “natural” component of its products. It does this on its product labels and on its
                                              2 website. For example, within the deodorants section of the Avena website, it states the
                                              3 following:
                                              4         Activate your natural beauty with the long-lasting protection of Avena
                                              5         Instituto Español deodorants. A freshness feeling for all your daily
                                              6         activities.
                                              7 https://avenainstitutoespanol.com/our-products/deodorants/
                                              8         12.    As explained in detail below, if a product contains aluminum
                                              9 chlorohydrate, it must be labeled as an “antiperspirant” and not a “deodorant.” 21
                                             10 C.F.R. § 350.10.
                                             11         13.    Additionally, in keeping with state and federal laws which prohibit
                                             12 against misleading representations on a cosmetic or drug label, a product containing
                 Beverly Hills, California
KIESEL LAW LLP
                    Attorneys at Law




                                             13 aluminum chlorohydrate should not suggest that it is 100% natural, which is the
                                             14 conclusion that a reasonable consumer would draw by viewing the “100% Avena
                                             15 natural” representation on the front of one of the Misbranded Products. 21 U.S.C. §§
                                             16 352, 362; Cal. Health & Safety Code §§ 111330, 111730.
                                             17         14.    Avena manufactures five different types of roll-on “deodorants.” Four of
                                             18 the five “deodorants” constitute the Misbranded Products described above as they
                                             19 contain aluminum chlorohydrate. Of the four Misbranded Products, one of the
                                             20 “deodorants” represents on its label that it is “100% Avena natural.” This is the
                                             21 product that Plaintiff purchased.
                                             22         15.     The other three “deodorants” make no mention of naturalness, but
                                             23 instead represent that they are an “antitranspirant” on the front of the label.
                                             24         16.    According to Merriam-Webster Dictionary, the word “antitranspirant”
                                             25 refers to a type of substance that is sprayed on plant surfaces to reduce transpiration
                                             26 and inhibit water loss. See
                                             27 https://www.merriamwebster.com/dictionary/antitranspirant. Whether Avena intended
                                             28 for this word to mean and refer to “antiperspirant” is presently unknown. Regardless,

                                                                                             4
                                                                                        COMPLAINT
                                             Case 2:21-cv-06584-PA-PD Document 1 Filed 08/13/21 Page 5 of 23 Page ID #:5




                                              1 Avena’s failure to use the proper terminology is a violation of both state and federal
                                              2 law as discussed further below.
                                              3 ///
                                              4 ///
                                              5 ///
                                              6 ///
                                              7 ///
                                              8 ///
                                              9 ///
                                             10 / / /
                                             11 / / /
                                             12 / / /
                 Beverly Hills, California
KIESEL LAW LLP
                    Attorneys at Law




                                             13 / / /
                                             14 / / /
                                             15 / / /
                                             16 / / /
                                             17 / / /
                                             18 / / /
                                             19 / / /
                                             20 / / /
                                             21 / / /
                                             22 / / /
                                             23 / / /
                                             24 / / /
                                             25 / / /
                                             26 / / /
                                             27 / / /
                                             28 / / /

                                                                                            5
                                                                                       COMPLAINT
                                             Case 2:21-cv-06584-PA-PD Document 1 Filed 08/13/21 Page 6 of 23 Page ID #:6




                                              1        17.    The labels on the front of the Misbranded Products are as follows with
                                              2 the first-listed yellow colored “deodorant” being the product purchased by Plaintiff:
                                              3
                                              4
                                              5
                                              6
                                              7
                                              8
                                              9
                                             10
                                             11
                                             12
                 Beverly Hills, California
KIESEL LAW LLP
                    Attorneys at Law




                                             13
                                             14
                                             15
                                             16
                                             17
                                             18
                                             19
                                             20
                                             21
                                             22
                                             23
                                             24
                                             25
                                             26
                                             27
                                             28

                                                                                           6
                                                                                       COMPLAINT
                                             Case 2:21-cv-06584-PA-PD Document 1 Filed 08/13/21 Page 7 of 23 Page ID #:7




                                              1        18.   The ingredient list on the labels of the four Misbranded Products which
                                              2 reflects aluminum chlorohydrate as the second ingredient for each:
                                              3
                                              4
                                              5
                                              6
                                              7
                                              8
                                              9
                                             10
                                             11
                                             12
                 Beverly Hills, California
KIESEL LAW LLP
                    Attorneys at Law




                                             13
                                             14
                                             15
                                             16
                                             17
                                             18
                                             19
                                             20        19.   The National Library of Medicine has outlined the components of, and
                                             21 uses for, aluminum chlorohydrate:
                                             22        Aluminum chlorohydrate is a group of water-soluble aluminum
                                             23        complexes with the general formula AlnCl(3n-m)(OH)m. It is included
                                             24        up to 25% in over-the-counter hygiene products as an active
                                             25        antiperspirant agent. The primary site of action of aluminum
                                             26        chlorohydrate is at the level of the stratum corneum layer, which is
                                             27        relatively near the skin surface. It is also used as a coagulant in
                                             28        the water purification process.

                                                                                             7
                                                                                         COMPLAINT
                                             Case 2:21-cv-06584-PA-PD Document 1 Filed 08/13/21 Page 8 of 23 Page ID #:8




                                              1 https://pubchem.ncbi.nlm.nih.gov/compound/Aluminium-chlorohydrate
                                              2         20.   According to its website, Avena manufactures, markets, distributes, and
                                              3 sells the Misbranded Products to major retailers such as Dollar General, CVS,
                                              4 Walmart, Walgreens, Rite-Aid, and more. The Misbranded Products are also
                                              5 presently sold through retailers such as Amazon, Vons, and CVS y Mas, as well as a
                                              6 host of smaller third-party websites. By selling and distributing aluminum-containing
                                              7 “deodorants” that would lead California residents to believe the product is not an
                                              8 antiperspirant, or all-natural, Defendants have violated the law.
                                              9         Defendants’ Misbranded Products Failed to Follow Proper Labeling
                                             10                                Requirements for a Drug
                                             11         21.   The Federal Food Drug and Cosmetic Act (“FD&C Act”) defines
                                             12 cosmetics as “articles intended to be rubbed, poured, sprinkled, or sprayed on,
                 Beverly Hills, California
KIESEL LAW LLP
                    Attorneys at Law




                                             13 introduced into, or otherwise applied to the human body… for cleansing, beautifying,
                                             14 promoting attractiveness, or altering the appearance.” FD&C Act, sec. 201(i).
                                             15         22.   The FD&C Act defines drugs as “articles intended for use in the
                                             16 diagnosis, cure, mitigation, treatment, or prevention of disease” and “articles (other
                                             17 than food) intended to affect the structure or any function of the body of man or other
                                             18 animals.” FD&C Act, sec. 201(g)(1).
                                             19         23.   The U.S. Food & Drug Administration (“FDA”) has recognized that
                                             20 some products meet the definition of both a cosmetic and a drug. In these instances,
                                             21 the FDA requires that the item comply with the requirements for both product types.
                                             22 See https://www.fda.gov/cosmetics/cosmetics-laws-regulations/it-cosmetic-drug-or-
                                             23 both-or-it-soap#Both. On its website, the FDA identifies “deodorants that are also
                                             24 antiperspirants” as an example of one of these drug and cosmetic combinations that
                                             25 must follow requirements for both classifications. See id.
                                             26         24.   The FDA has implemented regulations, codified in the Code of Federal
                                             27 Regulations, which lists the precise ingredients for what is to be considered an
                                             28 antiperspirant:

                                                                                            8
                                                                                        COMPLAINT
                                             Case 2:21-cv-06584-PA-PD Document 1 Filed 08/13/21 Page 9 of 23 Page ID #:9




                                              1         The active ingredient of the product consists of any of the following within
                                              2         the established concentration and dosage formulation…
                                              3                                          …
                                              4               (b) Aluminum chlorohydrate up to 25 percent.
                                              5 21 C.F.R. § 350.10.
                                              6         25.   Antiperspirants affect the structure of the body in that they prevent
                                              7 perspiration through active, artificial ingredients such as aluminum chlorohydrate.
                                              8 Here, the second ingredient of Defendants’ Misbranded Products is aluminum
                                              9 chlorohydrate, therefore rendering it a drug that needs to conform with all appropriate
                                             10 labeling requirements, including 21 C.F.R. § 350.10, as outlined above.
                                             11                        Defendants’ Misleading Product Labeling
                                             12         26.   If a manufacturer is going to make a claim on a label, the label must help
                 Beverly Hills, California
KIESEL LAW LLP
                    Attorneys at Law




                                             13 consumers make informed choices. Defendants have made, and continue to make,
                                             14 misleading claims on their “deodorant” labels in violation of California and Federal
                                             15 laws which govern the types of representations that can be made about a drug.
                                             16         27.   Under the California Sherman Food, Drug & Cosmetic Law (the
                                             17 “Sherman Law”) as well as the FD&C Act, both drugs and cosmetics are considered
                                             18 misbranded if the “labeling is false or misleading in any particular.” 21 U.S.C. §§
                                             19 352, 362; Cal. Health & Safety Code §§ 111330, 111730. Thus, the Sherman Law and
                                             20 FD&C Act impose identical requirements with respect to ensuring that the labels for
                                             21 drugs and cosmetics are truthful and not misleading.
                                             22         28.    Similar to the FD&C Act, the Sherman Law also defines a “drug” as
                                             23 “any article other than food, that is used or intended to affect the structure or any
                                             24 function of the body of human beings or any other animal.” Cal. Health & Safety
                                             25 Code § 109925(c).
                                             26         29.   Defendants’ labeling practices are unlawful because they are deceptive
                                             27 and misleading for failing to reveal that the “deodorant” roll-ons are actually
                                             28 antiperspirants since they each contain an ingredient (aluminum chlorohydrate) that

                                                                                             9
                                                                                        COMPLAINT
                                             Case 2:21-cv-06584-PA-PD Document 1 Filed 08/13/21 Page 10 of 23 Page ID #:10




                                               1 affects the structure and/or composition of the body, according to 21 C.F.R. § 350.10.
                                               2         30.   Defendants make an additional unapproved health claim on the label of
                                               3 one of the Misbranded Products by claiming that it is “100% Avena natural,” despite
                                               4 that it, too, contains aluminum chlorohydrate. No reasonable consumer would
                                               5 consider a product comprised significantly of an artificial ingredient to be natural, and
                                               6 yet the “100% Avena natural” claim on the front of the “deodorant” suggests
                                               7 otherwise.
                                               8                             JURISDICTION AND VENUE
                                               9         31.   This Court has diversity jurisdiction over the claims asserted herein by
                                              10 Plaintiff and the Class members pursuant to 28 U.S.C. § 1332(d) as amended in
                                              11 February 2005 by the Class Action Fairness Act (“CAFA”).
                                              12         32.   CAFA jurisdiction is proper because: (a) the amount in controversy in
                 Beverly Hills, California
KIESEL LAW LLP
                    Attorneys at Law




                                              13 this class action exceeds five million dollars, and the proposed Class (defined below)
                                              14 includes more than 100 members, of which at least one member of the Class is a
                                              15 citizen of a state different from any defendant; and (b) Defendants have purposefully
                                              16 availed themselves of the privilege of conducting business activities within the State
                                              17 of California, where the unlawful conduct took place.
                                              18         33.   The Court has personal jurisdiction over Defendants because a
                                              19 substantial portion of the wrongdoing alleged in this Complaint occurred in
                                              20 California, Defendants are authorized to do business in California, have sufficient
                                              21 minimum contacts with California, and otherwise avail themselves of the markets in
                                              22 California through the promotion, marketing, and sale of the Misbranded Products,
                                              23 which is sufficient to render the exercise of jurisdiction by this Court permissible
                                              24 under traditional notions of fair play and substantial justice.
                                              25         34.   Pursuant to 28 U.S.C. § 1391, venue is proper in this District, as Plaintiff
                                              26 resides in the District, Defendants each transact significant business in the District,
                                              27 and a substantial part of the events or omissions giving rise to the Complaint occurred
                                              28 in the District.

                                                                                              10
                                                                                         COMPLAINT
                                             Case 2:21-cv-06584-PA-PD Document 1 Filed 08/13/21 Page 11 of 23 Page ID #:11




                                               1                           CLASS ACTION ALLEGATIONS
                                               2         35.   Plaintiff brings this action as a class action pursuant to Federal Rule of
                                               3 Procedure 23(b)(2) and 23(b)(3) on behalf of all California residents who fall within
                                               4 the following Class:
                                               5         All California residents who purchased one or more of the Misbranded
                                               6         Products (the “Class”).
                                               7         36.   Plaintiff reserves the right to amend the class definitions and to create
                                               8 sub-classes, if necessary, to maintain a cohesive class that does not require individual
                                               9 inquiry to determine liability.
                                              10         37.   The following persons are expressly excluded from the Class: (a)
                                              11 Defendants and its subsidiaries and affiliates; (b) all persons who make a timely
                                              12 election to be excluded from the proposed Class; (c) governmental entities; and (d)
                 Beverly Hills, California
KIESEL LAW LLP
                    Attorneys at Law




                                              13 the Court to which this case is assigned and its staff.
                                              14         38.   This action can be maintained as a class action because there is a well-
                                              15 defined community of interest in the litigation and the proposed Class is easily
                                              16 ascertainable.
                                              17         39.   Numerosity: Based upon the availability of Defendants’ Misbranded
                                              18 Products online and in stores, it is estimated that the Class numbers in the thousands,
                                              19 and that joinder of all Class members is impracticable.
                                              20         40.   Common Questions Predominate: This action involves common
                                              21 questions of law and fact applicable to each Class member that predominate over
                                              22 questions that affect only individual Class members. Thus, proof of a common set of
                                              23 facts will establish the right of each Class member to recover. Questions of law and
                                              24 fact common to each Class member include, for example, the below questions, the
                                              25 answers to which are apt to drive the resolution of the litigation:
                                              26               a)     Whether Defendants engaged in unlawful, unfair, or deceptive
                                              27                      business practices by failing to properly label its Misbranded
                                              28                      Products sold to consumers;

                                                                                             11
                                                                                         COMPLAINT
                                             Case 2:21-cv-06584-PA-PD Document 1 Filed 08/13/21 Page 12 of 23 Page ID #:12




                                               1               b)     Whether the products at issue were misbranded or unlawfully
                                               2                      labeled as a matter of law;
                                               3               c)     Whether Defendants made unlawful and misleading content and
                                               4                      health related claims with respect to the products it sold to
                                               5                      consumers;
                                               6               d)     Whether Defendants violated California Bus. & Prof. Code §
                                               7                      17200 et seq. (“UCL”), California Bus. & Prof. Code § 17500 et
                                               8                      seq., the Consumers Legal Remedies Act (“CLRA”) reflected in
                                               9                      Cal. Civ. Code § 1750 et seq., and the Sherman Law;
                                              10               e)     Whether Plaintiff and the Class are entitled to equitable and/or
                                              11                      injunctive relief;
                                              12               f)     Whether Defendants acted negligently, causing harm to Plaintiff
                 Beverly Hills, California
KIESEL LAW LLP
                    Attorneys at Law




                                              13                      and the Class;
                                              14               g)     Whether Defendants’ unlawful, unfair and/or deceptive practices
                                              15                      harmed Plaintiff and the Class; and
                                              16               h)     Whether Defendants were unjustly enriched by its deceptive
                                              17                      practices.
                                              18         41.   Typicality: Plaintiff’s claims are typical of the claims of the Class
                                              19 because Plaintiff purchased one of the Misbranded Products. Defendants’ unlawful,
                                              20 unfair and/or misleading actions concern the same business practices described
                                              21 herein, irrespective of where they occurred or where they were experienced. Plaintiff
                                              22 and the Class sustained similar injuries arising out of Defendants’ conduct in violation
                                              23 of California and Federal law. The injuries of each member of the Class were caused
                                              24 directly by Defendants’ wrongful conduct. In addition, the factual underpinning of
                                              25 Defendants’ misconduct is common to all Class members and represents a common
                                              26 thread of misconduct resulting in injury to all members of the Class.
                                              27         42.   Adequacy: Plaintiff will fairly and adequately protect the interests of the
                                              28 Class. Neither Plaintiff nor Plaintiff’s counsel have any interests that conflict with, or

                                                                                              12
                                                                                           COMPLAINT
                                             Case 2:21-cv-06584-PA-PD Document 1 Filed 08/13/21 Page 13 of 23 Page ID #:13




                                               1 are antagonistic to, the interests of the Class members. Plaintiff has retained highly
                                               2 competent and experienced class action attorneys to represent his interests and the
                                               3 members of the Class. Plaintiff and Plaintiff’s counsel have the necessary financial
                                               4 resources to adequately litigate this class action, and Plaintiff and his counsel are
                                               5 aware of their fiduciary responsibilities to the Class members and will diligently
                                               6 discharge those duties by vigorously seeking the maximum possible recovery for the
                                               7 Class.
                                               8          43.   Superiority: There is no plain, speedy or adequate remedy other than by
                                               9 maintenance of this class action. The prosecution of individual remedies by members
                                              10 of the Class will tend to establish inconsistent standards of conduct for Defendants
                                              11 and result in the impairment of Class members’ rights and the disposition of their
                                              12 interests through actions to which they were not parties. Class action treatment will
                 Beverly Hills, California
KIESEL LAW LLP
                    Attorneys at Law




                                              13 permit a large number of similarly situated persons to prosecute their common claims
                                              14 in a single forum simultaneously, efficiently and without the unnecessary duplication
                                              15 of effort. Further, as the damages suffered by individual members of the Class may be
                                              16 relatively small, the expense and burden of individual litigation would make it
                                              17 difficult or impossible for individual members of the Class to redress the issues
                                              18 presented in this litigation.
                                              19          44.   The prerequisites to maintaining a class action for injunctive or equitable
                                              20 relief pursuant to Fed. R. Civ. P. 23(b)(2) are met as Defendants have acted or refused
                                              21 to act on grounds generally applicable to the Class, thereby making appropriate final
                                              22 injunctive or equitable relief with respect to the Class as a whole.
                                              23          45.   The prerequisites to maintaining a class action pursuant to Fed. R. Civ. P.
                                              24 23(b)(3) are met as questions of law or fact common to Class members predominate
                                              25 over any questions affecting only individual members, and a class action is superior to
                                              26 other available methods for fairly and efficiently adjudicating the controversy.
                                              27          46.   Plaintiff and Plaintiff’s counsel are unaware of any difficulties that are
                                              28 likely to be encountered in the management of this action that would preclude its

                                                                                              13
                                                                                          COMPLAINT
                                             Case 2:21-cv-06584-PA-PD Document 1 Filed 08/13/21 Page 14 of 23 Page ID #:14




                                               1 maintenance as a class action.
                                               2         47.   The nature of notice to the proposed Class is contemplated to be by
                                               3 direct postal mail or electronic means based upon Defendants’ records or, if such
                                               4 notice is not practicable, by the best notice practicable under the circumstance
                                               5 including publication on the internet or in major newspapers.
                                               6                                  CAUSES OF ACTION
                                               7                               FIRST CAUSE OF ACTION
                                               8                            (California Unfair Competition Law,
                                               9                       Business and Professions Code §§ 17200 et seq.)
                                              10                            (By Plaintiff Against All Defendants)
                                              11         48.    Plaintiff repeats, reiterates, and realleges each and every allegation
                                              12 contained in the paragraphs above as if fully set forth herein.
                 Beverly Hills, California
KIESEL LAW LLP
                    Attorneys at Law




                                              13         49.   California Business and Professions Code § 17200 prohibits any
                                              14 “unlawful, unfair, or fraudulent business act or practice and unfair, deceptive, untrue
                                              15 or misleading advertising.”
                                              16         50.   Defendants have engaged in unlawful and unfair business practices in
                                              17 violation of § 17200 as set forth through the acts and practices alleged in this
                                              18 Complaint.
                                              19         51.   Defendants’ affirmative misrepresentations and material omissions
                                              20 regarding the products it was selling constitutes unfair, deceptive, and misleading
                                              21 business practices.
                                              22         52.   Defendants sold a misbranded cosmetic and drug nationwide and in
                                              23 California.
                                              24         53.   Defendants are both corporations and, therefore, both qualify as a
                                              25 “person” within the meaning of the Sherman Law.
                                              26         54.   Defendants’ business practices are unlawful and also misleading under
                                              27 §§ 17200 et seq. These unlawful practices include, but are not limited to:
                                              28               a.      Defendants falsely advertised each of the Misbranded Products as

                                                                                              14
                                                                                         COMPLAINT
                                             Case 2:21-cv-06584-PA-PD Document 1 Filed 08/13/21 Page 15 of 23 Page ID #:15




                                               1                   “deodorants” and, as to one of the Misbranded Products, that it is
                                               2                   “100% Avena natural,” in violation of the Sherman Law, Cal.
                                               3                   Health & Safety Code § 110390;
                                               4             b.    Defendants manufactured, sold, delivered, held, or offered for sale
                                               5                   its Misbranded Products that had been falsely advertised in
                                               6                   violation of the Sherman Law, Cal. Health & Safety Code §
                                               7                   110395;
                                               8             c.    Defendants advertised the Misbranded Products in violation of the
                                               9                   Sherman Law, Cal. Health & Safety Code §§ 110290, 110398, and
                                              10                   111330;
                                              11             d.    Defendants received and delivered in commerce its falsely
                                              12                   advertised Misbranded Products in violation of the Sherman Law,
                 Beverly Hills, California
KIESEL LAW LLP
                    Attorneys at Law




                                              13                   Cal. Health & Safety Code § 110400;
                                              14             e.    Defendants manufactured, sold, delivered, held, or offered for sale
                                              15                   its Misbranded Products that had been misbranded in violation of
                                              16                   the Sherman Law, Cal. Health & Safety Code §§ 110290, 111440,
                                              17                   and 111330;
                                              18             f.    Defendants misbranded its products in violation of the Sherman
                                              19                   Law, Cal. Health & Safety Code §§ 110290, 111445, and 111330;
                                              20             g.    Defendants proffered for delivery its drug and cosmetic products
                                              21                   which were misbranded in violation of the Sherman Law, Cal.
                                              22                   Health & Safety Code §§ 110290, 111450, and 111330;
                                              23             h.    Defendants represented that its Misbranded Products had
                                              24                   characteristics, ingredients, uses, or benefits which they did not
                                              25                   have in violation of the CLRA, Civ. Code § 1770(a)(5); and
                                              26             i.    Defendants represented that its Misbranded Products were of a
                                              27                   particular standard, quality, or grade when they were of another, in
                                              28                   violation of the CLRA, Civ. Code § 1770(a)(7).

                                                                                          15
                                                                                      COMPLAINT
                                             Case 2:21-cv-06584-PA-PD Document 1 Filed 08/13/21 Page 16 of 23 Page ID #:16




                                               1          55.   Defendants knew and should have known at the time of making or
                                               2 disseminating the Misbranded Products that such statements on the labels were false
                                               3 and misleading and therefore likely to deceive the public. Their omissions of the word
                                               4 “antiperspirant” or any clear and conspicuous indication that the product was not, in
                                               5 fact, “100% Avena natural,” and instead contained aluminum chlorohydrate as an
                                               6 active ingredient, was deceptive and misleading. All of this conduct, separately and
                                               7 collectively, was likely to deceive California consumers, including Plaintiff and the
                                               8 Class.
                                               9          56.   As a result of Defendants’ unfair and unlawful business practices,
                                              10 Plaintiff and members of the Class suffered a substantial injury by virtue of their
                                              11 buying Defendants’ Misbranded Products that they would not have purchased absent
                                              12 Defendants’ deceptive and misleading conduct, or, alternatively, Plaintiff and the
                 Beverly Hills, California
KIESEL LAW LLP
                    Attorneys at Law




                                              13 Class members would have paid less for them. Defendants’ deceptive marketing
                                              14 further prevented Plaintiff and the Class members from purchasing alternative
                                              15 products, of similar price, which matched the true description of what Plaintiff and the
                                              16 Class members sought – that being an all-natural product and/or a true deodorant.
                                              17          57.   The wrongful conduct alleged herein occurred, and continues to occur, in
                                              18 the course of Defendants’ business. Defendants’ wrongful conduct is part of a pattern
                                              19 or generalized course of conduct that is still perpetuated and repeated in the State of
                                              20 California.
                                              21          58.   Defendants’ unfair and unlawful business practices directly and
                                              22 proximately caused damages to Plaintiff and the Class members.
                                              23          59.   Plaintiff and members of the Class suffered an injury in fact, including
                                              24 the loss of money or property as a result of Defendants’ unfair, unlawful, or deceptive
                                              25 practices. To wit, on two separate occasions, Plaintiff paid $2.99 in store for a two-
                                              26 pack of the “deodorant” that was actually an antiperspirant and was labeled as “100%
                                              27 Avena natural.”
                                              28 / / /

                                                                                             16
                                                                                         COMPLAINT
                                             Case 2:21-cv-06584-PA-PD Document 1 Filed 08/13/21 Page 17 of 23 Page ID #:17




                                               1         60.    As a result of Defendants’ unlawful and unfair business practices,
                                               2 Plaintiff and the Class, pursuant to Business and Professions Code § 17203, are
                                               3 entitled to an order enjoining Defendants from continuing their unfair, unlawful,
                                               4 and/or deceptive practices and to restore to Plaintiff and the Class, in the form of
                                               5 restitution, any money that Defendants have acquired through their unfair
                                               6 competition.
                                               7                              SECOND CAUSE OF ACTION
                                               8                          (Business and Professions Code §§ 17500 et seq.,
                                               9                               Misleading and Deceptive Advertising)
                                              10                              (By Plaintiff Against All Defendants)
                                              11         61.    Plaintiff repeats, reiterates, and realleges each and every allegation
                                              12 contained in the paragraphs above as if fully set forth herein.
                 Beverly Hills, California
KIESEL LAW LLP
                    Attorneys at Law




                                              13         62.    Plaintiff asserts this cause of action for violations of California Business
                                              14 and Professions Code § 17500 et seq. for misleading and deceptive advertising against
                                              15 Defendants.
                                              16         63.    Defendants sold the Misbranded Products in California and nationwide.
                                              17         64.    California Business and Professions Code § 17500 states: “It is unlawful
                                              18 for any . . . corporation . . . with intent directly or indirectly to dispose of real or
                                              19 personal property . . . to induce the public to enter into any obligation relating thereto,
                                              20 to make or disseminate or cause to be made or disseminated . . . from this state before
                                              21 the public in any state, in any newspaper or other publication, or any advertising
                                              22 device, . . . or in any other manner or means whatever, including over the Internet,
                                              23 any statement . . . which is untrue or misleading, and which is known, or which by the
                                              24 exercise of reasonable care should be known, to be untrue or misleading.”
                                              25         65.    Defendants offered the Misbranded Products for sale to Plaintiff and
                                              26 members of the Class by way of, inter alia, product labeling. This labeling
                                              27 misrepresented and/or misled as to the true contents and nature of Defendants’
                                              28 Misbranded Products. Defendants’ advertisements and inducements were made for

                                                                                                17
                                                                                           COMPLAINT
                                             Case 2:21-cv-06584-PA-PD Document 1 Filed 08/13/21 Page 18 of 23 Page ID #:18




                                               1 the benefit or reliance of California residents and come within the definition of
                                               2 advertising as contained in Business and Professions Code §§ 17500 et seq., in that
                                               3 such product labeling, by its omission of the word “antiperspirant” and its misleading
                                               4 claims of being “100% Avena natural” (as to one product) were an inducement to
                                               5 Plaintiff and the Class to purchase one or more of the Misbranded Products. The
                                               6 labeling on each the Misbranded Products is comprised of statements and/or
                                               7 omissions disseminated by Defendants, intended to reach Plaintiff and Class
                                               8 members. Defendants knew, or in the exercise of reasonable care should have known,
                                               9 that these statements and omissions were misleading and deceptive as set forth herein.
                                              10         66.   Defendants’ conduct in disseminating misleading and deceptive
                                              11 statements and omissions in California and nationwide to Plaintiff and the Class was,
                                              12 and is, likely to deceive reasonable consumers by obfuscating the true composition
                 Beverly Hills, California
KIESEL LAW LLP
                    Attorneys at Law




                                              13 and nature of the Misbranded Products in violation of the “misleading prong” of
                                              14 California Business and Professions Code §§ 17500 et seq.
                                              15         67.   Had Plaintiff and the Class members known that the Misbranded
                                              16 Products were an antiperspirant and/or were not 100% natural, Plaintiff and the Class
                                              17 members would not have purchased one or more of the Misbranded Products.
                                              18         68.   As a result of Defendants’ violations of the “misleading” and “untrue”
                                              19 prongs of California Business and Professions Code §§ 17500 et seq., Defendants
                                              20 have been unjustly enriched at the expense of Plaintiff and the Class.
                                              21         69.   Plaintiff and members of the Class suffered an injury in fact, including
                                              22 the loss of money or property as a result of Defendants’ unfair, unlawful, or deceptive
                                              23 practices. To wit, on two separate occasions, Plaintiff paid $2.99 in store for a two-
                                              24 pack of the “deodorant” that was actually an antiperspirant and was labeled as “100%
                                              25 Avena natural.”
                                              26         70.   Plaintiff and the Class, pursuant to Business and Professions Code §
                                              27 17535, are entitled to an order enjoining Defendants from continuing their unfair,
                                              28 unlawful, and/or deceptive practices and to restore to Plaintiff and the Class, in the

                                                                                             18
                                                                                         COMPLAINT
                                             Case 2:21-cv-06584-PA-PD Document 1 Filed 08/13/21 Page 19 of 23 Page ID #:19




                                               1 form of restitution, any money that Defendants have acquired through their unfair
                                               2 competition.
                                               3                               THIRD CAUSE OF ACTION
                                               4              (Consumers Legal Remedies Act, Cal. Civ. Code §§ 1750 et seq.)
                                               5                            (By Plaintiff Against All Defendants)
                                               6        71.     Plaintiff repeats, reiterates, and realleges each and every allegation
                                               7 contained in the paragraphs above as if fully set forth herein.
                                               8        72.     The acts and practices of Defendants as described above were intended
                                               9 to deceive Plaintiff and the Class as described herein and have resulted in harm to
                                              10 Plaintiff and the Class.
                                              11        73.     The actions violated and continue to violate the CLRA in, at least, the
                                              12 following ways:
                 Beverly Hills, California
KIESEL LAW LLP
                    Attorneys at Law




                                              13                a.    Defendants represented that its Misbranded Products had
                                              14                      characteristics, uses and benefits that it did not actually have
                                              15                      (being “natural” and/or being a “deodorant”) in violation of §
                                              16                      1770(a)(5); and
                                              17                b.    Defendants represented that its Misbranded Products had
                                              18                      particular qualities that it did not actually have (such as being
                                              19                      “natural” and being a “deodorant”) in violation of § 1770(a)(7).
                                              20        74.     By committing the acts alleged above, Defendants have violated the
                                              21 CLRA.
                                              22        75.     Defendants sold the Misbranded Products nationwide and in California.
                                              23        76.     Plaintiff and members of the Class are “consumers” as that term is
                                              24 defined by the CLRA in Cal. Civ. Code § 1761(d).
                                              25        77.     Each of Defendants’ Misbranded Products are a “good” within the
                                              26 meaning of Cal. Civ. Code § 1761(a).
                                              27        78.     Defendants falsely represented and/or omitted material facts to its
                                              28 consumers regarding the true content of the Misbranded Products, which is

                                                                                              19
                                                                                          COMPLAINT
                                             Case 2:21-cv-06584-PA-PD Document 1 Filed 08/13/21 Page 20 of 23 Page ID #:20




                                               1 information that would be relied upon by consumers, such as Plaintiff and the Class
                                               2 members, when deciding whether to purchase and use the product.
                                               3         79.   Defendants’ misrepresentations and material omissions, and their
                                               4 publication of these material inaccuracies on the label of their Misbranded Products,
                                               5 constitutes unfair, deceptive, and misleading business practices in violation of
                                               6 California § 1770(a).
                                               7         80.   Plaintiff requests that the Court enjoin Defendants from continuing to
                                               8 employ the unlawful methods, acts, and practices alleged herein pursuant to Cal. Civ.
                                               9 Code § 1780(a)(2). If Defendants are not enjoined from engaging in these practices in
                                              10 the future, Plaintiff and the Class will continue to suffer harm.
                                              11         81.   Plaintiff, on behalf of himself and the Class, seeks injunctive relief only
                                              12 on this Cause of Action.
                 Beverly Hills, California
KIESEL LAW LLP
                    Attorneys at Law




                                              13                             FOURTH CAUSE OF ACTION
                                              14                                        (Negligence)
                                              15                            (By Plaintiff Against All Defendants)
                                              16         82.    Plaintiff repeats, reiterates, and realleges each and every allegation
                                              17 contained in the paragraphs above as if fully set forth herein.
                                              18         83.   Defendants owed a duty to Plaintiff and Class members to exercise
                                              19 reasonable care in labeling and branding their “deodorant” roll-on, which they knew
                                              20 to be designed for application on the consumer’s body.
                                              21         84.   Defendants had a duty to appropriately label the Misbranded Products in
                                              22 compliance with the law, and in a manner that would allow consumers to make an
                                              23 educated and informed decision about the products they were purchasing, based
                                              24 solely on the label’s statements and representations.
                                              25         85.   Defendants breached their duty of care to Plaintiff and the Class by
                                              26 omitting the word “antiperspirant” on the label of each of the Misbranded Products,
                                              27 which led Plaintiff and the Class members to believe that they were purchasing a true
                                              28 deodorant.

                                                                                              20
                                                                                         COMPLAINT
                                             Case 2:21-cv-06584-PA-PD Document 1 Filed 08/13/21 Page 21 of 23 Page ID #:21




                                               1        86.    Defendants further breached their duty of care to Plaintiff and the Class
                                               2 by labeling, as to one of the Misbranded Products, that it was both a “deodorant” and
                                               3 “100% Avena natural” despite the fact that it contained aluminum chlorohydrate as its
                                               4 second ingredient.
                                               5        87.    Plaintiff purchased one of the Misbranded Products after viewing and
                                               6 relying on the omissions and representations on the front of the label.
                                               7        88.    The representations and omissions that existed, and continue to exist, on
                                               8 the label of the Misbranded Products were a substantial factor in bringing about the
                                               9 harm to Plaintiff and the Class members, which included purchasing one or more of
                                              10 the Misbranded Products as opposed to reasonably available alternative products of
                                              11 similar price.
                                              12        89.    As a direct and proximate result of Defendants’ negligence, Plaintiff and
                 Beverly Hills, California
KIESEL LAW LLP
                    Attorneys at Law




                                              13 the Class members have been injured and have suffered a loss and are entitled to
                                              14 damages in an amount to be proven at trial.
                                              15                                PRAYER FOR RELIEF
                                              16        WHEREFORE, Plaintiff, on behalf of himself and the members of the Class,
                                              17 prays for judgment against Defendants as follows:
                                              18        1.     For an order certifying this case as a Class Action, designating Plaintiff
                                              19 as the named representative of the Class, and designating the undersigned as Class
                                              20 Counsel;
                                              21        2.     For an order awarding, as appropriate, damages or restitution to Plaintiff
                                              22 and the Class;
                                              23        3.     For an award to Plaintiff and the Class of damages in an amount to be
                                              24 proven at trial;
                                              25        4.     For an order requiring Defendants to immediately cease and desist from
                                              26 selling, marketing, or otherwise distributing each of the Misbranded Products in
                                              27 violation of the law; enjoining Defendants from continuing to market, advertise,
                                              28 distribute, and sell these products in the unlawful manner described herein; and

                                                                                             21
                                                                                         COMPLAINT
                                             Case 2:21-cv-06584-PA-PD Document 1 Filed 08/13/21 Page 22 of 23 Page ID #:22




                                               1 ordering Defendants to engage in corrective action;
                                               2        5.    For injunctive relief only on the CLRA cause of action, pursuant to Cal.
                                               3 Civ. Code §§ 1750 et seq.;
                                               4        6.    For an order awarding attorneys’ fees and costs;
                                               5        7.    For an order awarding pre-and post-judgment interest; and
                                               6        8.    For an order providing such further relief as this Court deems proper.
                                               7 DATED: August 13, 2021               KIESEL LAW LLP
                                               8
                                               9
                                                                                      By:        /s/ Stephanie M. Taft
                                              10
                                                                                            JEFFREY A. KONCIUS
                                              11                                            STEPHANIE M. TAFT
                                              12
                 Beverly Hills, California
KIESEL LAW LLP




                                                                                            Attorneys for Plaintiff Bob Ward,
                    Attorneys at Law




                                              13                                            individually and on behalf of all others
                                              14                                            similarly situated

                                              15
                                              16
                                              17
                                              18
                                              19
                                              20
                                              21
                                              22
                                              23
                                              24
                                              25
                                              26
                                              27
                                              28

                                                                                            22
                                                                                       COMPLAINT
                                             Case 2:21-cv-06584-PA-PD Document 1 Filed 08/13/21 Page 23 of 23 Page ID #:23




                                               1                            DEMAND FOR JURY TRIAL
                                               2        Plaintiff, on behalf of himself and the Class, hereby demands a trial by jury.
                                               3 DATED: August 13, 2021                KIESEL LAW LLP
                                               4
                                               5
                                                                                       By:        /s/ Stephanie M. Taft
                                               6
                                                                                             JEFFREY A. KONCIUS
                                               7                                             STEPHANIE M. TAFT
                                               8
                                                                                             Attorneys for Plaintiff Bob Ward,
                                               9                                             individually and on behalf of all others
                                              10                                             similarly situated

                                              11
                                              12
                 Beverly Hills, California
KIESEL LAW LLP
                    Attorneys at Law




                                              13
                                              14
                                              15
                                              16
                                              17
                                              18
                                              19
                                              20
                                              21
                                              22
                                              23
                                              24
                                              25
                                              26
                                              27
                                              28

                                                                                             23
                                                                                        COMPLAINT
